    ,   t
                       Case 4:19-cv-00879-BRW Document 2 Filed 12/06/19 Page 1 of 6
•
•


                                                                                                       FILED
                                                                                                   U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT ARKANSAS
                                         IN THE UNITED STATES DISTRICT COURT
                                                                                                      DEC O6 2019
                                             EASTERN DISTRICT OF ARKANSAS
                                                                                           :.MES~LERI(
                                                                                                                     EPCLERK
            Tangela Watts                                 PLAINTIFF




            v.
                                                                         This case assigned to District Judge
                                                                         and to Magistrate Judge
                                                                                                                   kJ~,
                                                                                                                 P£c:
                                                                                                              Vo (
                                                                                                                       ~
            Dallas County Child Protective Service Unit    DEFENDANT

            State of Texas

            State of Arkansas

            Department of Human Services

            John Doe

            Jane Doe




                                                           COMPLAINT


                 Comes now Plaintiff, Tangela Watts hereinafter referred to as Watts ., prose, and for this

            Complaint against the Defendants, Dallas County Child Protective Service Unit (hereinafter referred to

            as "the Department") ,State of Texas hereinafter referred to as " Texas" , State of Arkansas

            hereinafter referred to as "Arkansas",Department of Human Services hereinafter referred to as "OHS"

            , John Doe and Jane Doe


                                             I. PARTIES, JURISDICTION, & VENUE
            Case 4:19-cv-00879-BRW Document 2 Filed 12/06/19 Page 2 of 6



       1.       This is an action to secure redress of rights for injunction ,declaration relief and to secure

redress of rights brought under 28 U.S.C. § 1331 and 1334 ,the Privileges and Immunities Clause of the

14th Amendment, Article IV, Section 2 and ARTICLE IV, SECTION 4 of the U.S.C. the Declaration of

Independence,, The Uniform Child-Custody Jurisdiction and Enforcement Act as well as under the

Fourth, Fifth, and Fourteenth Amendments to the United States Constitution, as selective incorporated

and made binding on the State of Arkansas and On the State of Texas. This action further invoke the

following revolution "Whenever the General Government assumes undelegated powers, its acts are

unauthoritative, void, and of no force." [Thomas Jefferson: Kentucky Resolutions, 1798].Of all the


circuits, the Ninth Circuit has addressed jurisdictional issues more than any of the


rest. In    United States v. Bateman, 34 F. 86 {N.D.Cal. 1888), it was determined that

the United States did not have jurisdiction to prosecute for a murder committed


at the Presidio because California had never ceded jurisdiction; see also                        United

States v. Tully, 140 F. 899 (D.Mon. 1905)

       2.       The Court has jurisdiction over all parties and subject matter, and venue is proper. The

Arkansas "saving statute" applies to federal constitutional torts.

       3.       Plaintiff, Tangela Watts , is and has been at all times pertinent hereto, a resident of

Jefferson County Arkansas.

       4.       Plaintiff asserts that all Defendants did partake in all of the following acts.



                                             II. STATEMENT OF FACTS

       5.       Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 5

hereinabove.
             Case 4:19-cv-00879-BRW Document 2 Filed 12/06/19 Page 3 of 6



       6.       Plaintiff is a Black Citizen or an African American who is part of a protective class.

       7.       Defendant intentionally discriminated against Plaintiff right to equality

       8.       Plaintiff Asserts all actions of Defendants was done under the color of the law.

       9.       Defendant conduct deprived the plaintiff of rights, privileges, or immunities guaranteed

under federal law or the U.S. Constitution.

       10.      First, in both the 1866 and 1870 Acts, the general rights-creating language in Section

1981 was followed by an enforcement provision. That provision made it a federal misdemeanor to:

under color of any law, statute, ordinance, regula- tion, or custom,   * * * subject, or cause to be sub-
jected, any inhabitant of any State or Territory to the deprivation of any right secured or protected by

this act, or to different punishment, pains, or penal- ties on account of such person having at any time

been held in a condition of slavery or involuntary ser- vitude   * * * , or by reason of his color or race, than
is prescribed for the punishment of white persons. Section 1, as in Section 2. Section 1 stated that "there

shall be no discrimination in civil rights or im- munities among the inhabitants of any State or Terri- tory

of the United States on account of race, color, or previous condition of slavery."

       11.      Plaintiff asserted had she been white she would not have been discriminated against .

       12.      Plaintiff was denied the right to be judge by her citizens and peers Plaintiff was denied

the right to the protection of Plaintiff State law in which Plaintiff domicile resided.

       13.      On or about September 15, 2012 Watts was pregnant Traveling from her domicile Pine

Bluff Arkansas to Dallas Texas. While having a mere presence in the State of Texas . On or about

September 17, 2012 Watts went into labor and during the time Watts was in the care of the Hospital

Watt's 8 children were illegally taken by ''The Defendant" from Watts against her consent and will. On

or about the following day ''The Defendant" Gave Watts numerous documents & inform Watts to

appear for trial in the State of Texas if Watts wanted to ever see her children again.
             Case 4:19-cv-00879-BRW Document 2 Filed 12/06/19 Page 4 of 6


                      ,     ~                            o.llilfftb
       14.     4 ' ~ h e Defendants specifically the State of Texas illegally took Watts children

away from and illegally terminated Watts parental rights without Jurisdiction and in violation of

Arkansas Code§ 9-19-201 and Arkansas Code§ 9-19-202 and 203. Initial child-custody jurisdiction and

the UCCJEA

       15.     Watts informed the Defendants and the Courts that she was a resident of Jefferson

County Arkansas and that she wanted her case transferred back to Arkansas and that Watts Was

protected by Arkansas Code 9-19-201 and Arkansas Code 9-19-202 and 203

       16.     Watts had a child custody case pending in the State of Arkansas in Judge Brown Court in

the State of Arkansas .

       17.     The Defendants knew Watts was not a citizen or a resident of Texas but disregarded that

fact and illegally Kidnap Watts children under the color of the law.

       18.     The Defendants knew that ~ s had a child custody case pending in the State of

Arkansas and the Defendants blatantly disregarded this fact.

       19.      Plaintiff asserts the whole proceeding was a violation of Plaintiff 14th amendment due

process rights and that plaintiff request this court for temporary and permanent injunction and

protective Order and a declaration order directing defendants to immediately return Plaintiff's children

to her immediately,

       20.      defendant's; et al did "Bait & Gate" the plaintiff into an illegal court proceeding without

Jurisdiction

       21.      Defendant's et al did deny Plaintiff the rights to equal treatment and protection and

immunities of all Citizens afforded to all citizens of the State of Arkansas Plaintiff maintain she had a

right to be Judged by her peers and Plaintiff peers is in Jefferson County Arkansas
             Case 4:19-cv-00879-BRW Document 2 Filed 12/06/19 Page 5 of 6



       22.         Defendants have a " Pattern" and a illegal custom that deprive out of state black

residents of their legal rights to liberty and the right to travel through a different State without illegal

recourse.

       23.         Plaintiff asserts Defendant did not ever attain proper jurisdiction to terminate Plaintiff

Parental rights.

       24.                     l:)\OW\OYX\ A, l{)hi+e_,
                   Plaintiff children names is as followed.

.. Jo:)'ooo. &~ l £@~ .. \f\oc~J.GJ.\Y1CY'L]fle& ..
  :\i~beXL}~s~ . \(~\se~ N. ~la~ ..
. \60 W.R .on bl ,ro-MS . Br-QJ-\d. on b, ~ .
   A,.l$V o b. ~ . -:Tnfu cl: l2°t:)-fucq

       25.         Ill. Cause of Action against All Defendant

       26.         Plaintiff incorporates by references the above-alleged action contained in paragraphs 1

through 25 word or word ..

       27.         Plaintiff respectfully submits that the above-alleged actions of Defendant were done in

violation of one or more of the following provisions of the United States Constitution, made binding

upon the State of Arkansas under the Due Process Clause of its Fourteenth Amendment:

              (a) Fourth Amendment to the federal Constitution, Fourth Amendment to the Federal

Constitution.Due Process Clause of the Fourteenth Amendments to the federal Constitution;First

Amendment to the federal Constitution,Equal Protection Clause of the Fourteenth Amendment to the

federal Constitution and 42 U.S.C. §§ 1981 AND 1983;

              (b) Defendant actions were otherwise in violation of the provisions of the federal

Constitution as the proof in this cause may bear out;

                                                Ill. VI. ATTORNEY'S FEES
             Case 4:19-cv-00879-BRW Document 2 Filed 12/06/19 Page 6 of 6



       28.       Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 50

 hereinabove.

       29.       In addition to compensatory and punitive damages, Plaintiff is entitled to be reimbursed

 for his own attorney's fees in handling of this lawsuit, pursuant to 42 U.S.C § 1988(b). Plaintiff request

 this court to appoint plaintiff with council or an attorney

                                          VII. DEMAND FOR JURY TRIAL

       30.       Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 30

 hereinabove word for word

Plaintiff hereby invokes his right to a trial by jury pursuant to the Seventh Amendment to the United

States Constitution

          VII.

21 "Waivers of constitutional rights not only must be voluntary but must be knowing, intelligent acts

done with

22 23 [Brady v. U.S., 397 U.S. at 749, 90 S.Ct. 1463 at li469 (1970)]Plaintiff assert the Defendant illegally

took her children away from through deceit and fraud and without Plaintiff's consent




       WHEREFORE, Plaintiff,., prays for declaratory judgment injunction relief and for public apologies

       to be announced against Defendant for his costs herein expended, for prejudgment interest, for

       her attorney's fees, and for whatever just and proper relief to which he may be entitled




      ~fa.n-:/ab -~
       Signed                              Date   be.(,~et 3, 1J)l9
      1D4 .\J\), 2 l(?ii-, llve.J
      J

     P,'vt(. ~h.,~?-, A-R 71 ~03
